NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MACY'S, INC., a corporation,                    No.    19-16792

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00990-DWL

 v.
                                                MEMORANDUM*
H&M CONSTRUCTION COMPANY,
INC.,

      Defendant-third-party-
      plaintiff-Appellee,

 v.

S.A. COMUNALE COMPANY, INC.,

                Third-party-defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Dominic W. Lanza, District Judge, Presiding

                    Argued and Submitted December 11, 2020
                             Pasadena, California

Before: GOULD and R. NELSON, Circuit Judges, and COGAN,** District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
        Macy’s, Inc. (“Macy’s”) appeals the district court’s grant of summary

judgment to H&M Construction Co. (“H&M”) on Macy’s negligence claims

regarding a fire protection system sprinkler leak at Macy’s facility in Arizona.

H&M oversaw construction of the facility as the site’s general contractor, and the

leak occurred approximately seven years after the sprinkler was installed by

H&M’s subcontractor, S.A. Comunale Company, Inc. (“Comunale”).1 The district

court concluded that Macy’s failed to produce sufficient evidence to establish the

standard of care applicable to H&M and Comunale, a prerequisite for submission

of its claims to the jury, and that summary judgment was warranted on that basis.

We affirm.

        “To establish a claim for negligence, a plaintiff must prove four elements:

(1) a duty requiring the defendant to conform to a certain standard of care; (2) a

breach by the defendant of that standard; (3) a causal connection between the

defendant’s conduct and the resulting injury; and (4) actual damages.” Gipson v.

Kasey, 214 Ariz. 141, 143 (2007) (en banc). Whether the standard of care has been

met is a distinct issue from whether a duty of care exists. Nunez v. Pro. Transit

Mgmt. of Tucson, Inc., 229 Ariz. 117, 121 (2012) (en banc). The standard of care

is “[w]hat the defendant must do, or must not do . . . to satisfy the duty.” Gipson,



1
    H&M filed a third-party complaint naming Comunale as a defendant.


                                           2
214 Ariz. at 143 (quoting Coburn v. City of Tucson, 143 Ariz. 50, 52 (1984)). In

tort, the traditional negligence standard of care is to exercise reasonable care under

the circumstances. Nunez, 229 Ariz. at 121–23. Although it is an objective

standard, Valley Forge Ins. Co. v. Sam’s Plumbing, LLC, 220 Ariz. 512, 514 (Ct.

App. 2009), it may be modified by the surrounding circumstances, including by

any special relationship between the parties, Nunez, 229 Ariz. at 121–22.

      Macy’s argues that H&M can be held liable in tort for failing to measure up

to its contractual promise to ensure that all work is performed in a “thoroughly

first-class and workmanlike manner” and in accordance with manufacturers’

instructions. A contractor may be liable in both contract and tort for its negligent

actions, but the claims are fundamentally different: “in the context of property

damage, contract law focuses on standards of quality as defined by the contracting

parties; tort law on the objective reasonableness of certain conduct and the actual

harm it causes.” Valley Forge Ins. Co., 220 Ariz. at 514; see also Rawlings v.

Apodaca, 151 Ariz. 149, 158 (1986) (noting that tort obligations are imposed by

law “apart from and independent of promises made and therefore apart from the

manifested intention of the parties” (citation omitted)). Even when an express

contract exists between the parties, Arizona courts consistently identify the

standard of care in a negligence action against a professional as the duty to act as a

reasonable professional would under the circumstances. See, e.g., Teufel v. Am.


                                          3
Family Mut. Ins. Co., 244 Ariz. 383, 387 (2018); Nunez, 229 Ariz. at 123;

Woodward v. Chirco Constr. Co., 141 Ariz. 514, 516 (1984) (en banc); Easter v.

Percy, 168 Ariz. 46, 49 (Ct. App. 1991).

      It is a plaintiff’s burden to establish the standard of care by presenting

evidence of the accepted professional conduct. Bell v. Maricopa Med. Ctr., 157

Ariz. 192, 194 (Ct. App. 1988). Expert testimony is required to establish the

standard of care for a professional if the “factual issues are outside the common

understanding of jurors.” Rossell v. Volkswagen of Am., 147 Ariz. 160, 167 (1985)

(en banc). However, no expert testimony is needed if “the negligence is so grossly

apparent that a lay person would have no difficulty recognizing it.” Asphalt

Eng’rs, Inc. v. Galusha, 160 Ariz. 134, 135–36 (Ct. App. 1989). A plaintiff’s

failure to establish the applicable standard of care through expert testimony, if

required, warrants judgment for defendant as a matter of law. See, e.g., Maricopa

Cty. v. Cowart, 106 Ariz. 69, 72 (1970) (en banc); Thomas v. Goudreault, 163

Ariz. 159, 171 (Ct. App. 1989); Powder Horn Nursery, Inc. v. Soil & Plant Lab.,

Inc., 119 Ariz. 78, 82–83 (Ct. App. 1978).

      Here, Macy’s needed expert testimony on the standard of care applicable to

H&M, as a general contractor, to prove its direct negligence claim. Macy’s alleges

that the general contractor failed to supervise its subcontractor, Comunale, during

installation of the fire protection system. The average juror lacks experience in


                                           4
construction and thus does not have general knowledge of the standard of care for

a general contractor in installing, constructing, or inspecting fire protection

systems or supervising subcontractors performing the same. See, e.g., Easter, 168

Ariz. at 49; Woodward v. Chirco Const. Co., 141 Ariz. 520, 521–22 (Ct. App.

1984), approved as supplemented, 141 Ariz. 514 (1984). It is also not grossly

apparent that H&M was negligent. The record demonstrates that H&M provided

general oversight over Comunale’s activities but did not direct subcontractors on

detailed aspects of their work.

      For similar reasons, Macy’s also needed expert testimony on the standard of

care for Comunale, as a fire protection contractor, to support its claim against

H&M based on vicarious liability. Macy’s alleges that Comunale negligently

failed to sufficiently tighten the sprinkler head during installation and, as described

above, the average juror lacks experience with such matters of construction.

Further, Comunale’s alleged negligence is not grossly apparent. The facility’s

sprinkler failure occurred seven years after installation. Macy’s own expert had

difficulty diagnosing the leak’s cause and had changed his opinion as to how

corrosion had impacted the head. It is thus not grossly apparent that Comunale

negligently installed the sprinkler system.

      Macy’s failed to produce admissible evidence to demonstrate a basis for

either its direct or vicarious liability claim. It offered no qualified expert testimony


                                           5
on the standards of care applicable to H&M and Comunale. Macy’s disclosed a

single expert, Joseph E. Crosson, a metallurgical engineer. Macy’s admitted that

Crosson could not offer opinions about the standards of care applicable to general

contractors and fire installation subcontractors because he is not qualified to do so.

Instead, Crosson testified that insufficient tightening of the sprinkler head caused

corrosion and the leak, and that industry standards and the manufacturer’s

instructions require wrench tightening to a specific torque level.

      Assuming the accuracy of that opinion, it still leaves open the question of

whether a general contractor or a fire installation subcontractor, operating with due

care, is expected to prevent this from happening and, if so, how. The district court

properly concluded that it could not assume that these standards establish the

applicable standard of care without expert testimony to that effect. Because

Macy’s could not establish the standards of care applicable to H&M and

Comunale, H&M was entitled to summary judgment as a matter of law.

      For the first time on appeal, Macy’s argues that the district court should have

afforded it the opportunity to file an amended complaint and retain a new expert on

the standard of care. A district court should generally grant leave to amend the

complaint even if no request is made before dismissing for failure to state a claim,

Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th

Cir. 1990), but this case was resolved on summary judgment. A district court is


                                          6
well within its discretion to decline to offer leave to amend at this procedural

posture, after the parties have concluded discovery and summary judgment has

been granted. See M/V Am. Queen v. San Diego Marine Constr. Corp., 708 F.2d

1483, 1492 (9th Cir. 1983).

      As for Macy’s request for leave to retain a new expert, this issue was not

raised before the district court and we will not consider it for the first time on

appeal. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      AFFIRMED.




                                           7